460 F.2d 317
L. C. GREEN, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 72-1364 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
May 30, 1972.

L. C. Green, pro se.
C. S. White-Spunner, Jr., U. S. Atty., Irwin W. Coleman, Jr., Asst. U. S. Atty., Mobile, Ala., for respondent-appellee.
Before JOHN R. BROWN, Chief Judge, and GOLDBERG and MORGAN, Circuit Judges.
PER CURIAM:


1
Green filed two motions to vacate judgment and sentence in the district court on the same date, both of which were denied for lack of merit.  Finding no error in the rulings below, we affirm.


2
In one of the Sec. 2255 motions, he contended that his conviction for theft from an interstate shipment was invalid because he was arrested on the basis of a warrant lacking a proper supporting affidavit.  The identical argument was presented in his other motion, wherein he sought to have his convictions for transporting and receiving or concealing a stolen motor vehicle set aside.


3
As the district court correctly held, even if the arrest warrants were defective, Green has shown no prejudice emanating from the arrests inasmuch as no incriminating statements were made, nor was any property seized at the time of the arrest, which was used in evidence against him.  Thus, he is not entitled to relief under 28 U.S.C. Sec. 2255.  Davis v. United States, 5th Cir. 1970, 424 F.2d 1061, cert. denied 1970, 400 U. S. 836, 91 S.Ct. 72, 27 L.Ed.2d 68; Barber v. United States, 5th Cir. 1969, 412 F.2d 775; Abraham v. Wainwright, 5 Cir. 1969, 407 F.2d 826.


4
The judgments appealed from are affirmed.


5
Affirmed.



*
 Rule 18, 5 Cir., Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I